Citation Nr: 0320868	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for limb girdle dystrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from March 1974 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The veteran's March 2000 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects his wish for a hearing at the RO 
before a Veterans Law Judge; however, the veteran 
subsequently withdrew his request for a hearing in February 
2002.


REMAND

The veteran claims that the RO erred in denying service 
connection for limb girdle dystrophy.  Specifically, he 
contends that service connection for limb girdle dystrophy is 
warranted because this disorder was either caused or 
aggravated by his military service.  

Review of the claims file reflects that, in July 1999, the 
veteran's treating physician, W. Johnston, Director, Muscular 
Dystrophy Association Clinic, Oregon Health Sciences 
University, stated that the veteran's disease was most 
probably a late childhood onset.  

Upon consideration of the July 1999 statement from Dr. 
Johnston, the RO denied the veteran's claim, noting that 
there is no evidence of aggravation of the disorder during 
service.  The question of whether the limb girdle dystrophy 
was aggravated during the veteran's period of military 
service is a medical determination which must be made from 
the record, without resort to independent medical judgment by 
the RO.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under 
the VCAA, the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore, the Board finds a medical 
opinion is required for an adequate determination of the 
issue of entitlement to service connection for limb girdle 
dystrophy.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his limb girdle dystrophy related 
complaints prior to, during, and after 
his period of military service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  Then, the RO should make arrangements 
for the veteran to undergo a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his limb girdle dystrophy.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner is requested to offer an opinion 
with supporting analysis, as to (1) 
whether the veteran currently has limb 
girdle dystrophy; (2) if such disorder is 
present, what is the approximate date of 
clinical onset; and (3) if date of 
clinical onset is prior to the veteran's 
enlistment into military service, whether 
it is at least as likely as not that limb 
girdle dystrophy was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups of 
symptoms) as a result of disease or 
injury sustained during service.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issue on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




